Citation Nr: 1806445	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a depressive disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for a heart disability.  

7.  Entitlement to service connection for a sleep disability, to include obstructive sleep apnea.  

8.  Entitlement to service connection for recurrent heat exhaustion residuals.  

9.  Entitlement to service connection for an eating disability, to include obesity.  

10.  Entitlement to service connection for a blood disability, to include dyslipidemia.  

11.  Entitlement to service connection for an adrenal gland disability, to include hyperaldosteronism.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen claims of entitlement to service connection for hypertension, depression, anxiety, and a dental disability and denied service connection for diabetes mellitus, a heart disability, obstructive sleep apnea, heat exhaustion, an eating disability to include obesity, dyslipidemia, and hyperaldosteronism.  The Veteran provided testimony at a November 2015 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDINGS OF FACT

1.  In September 2002, VA determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a dental disability.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 2002.  He did not submit a timely notice of disagreement with the decision.  

2.  In April 2004, VA determined that new and material evidence had not been received to reopen claims of entitlement to service connection for hypertension and an anxiety disorder.  The Veteran was informed in writing of the adverse determinations and his appellate rights in May 2004.  He did not submit a notice of disagreement with the decision.  

3.  In April 2004, VA denied service connection for a depressive disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2004.  He did not submit a notice of disagreement with the decision.  

4.  In August 2010, an additional relevant original service medical record was received.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for hypertension will be reconsidered.  38 C.F.R. § 3.156(c) (2017).  

2.  The claim of entitlement to service connection for an anxiety disability will be reconsidered.  38 C.F.R. § 3.156(c) (2017).  

3.  The claim of entitlement to service connection for a depressive disability will be reconsidered.  38 C.F.R. § 3.156(c) (2017).  

4.  The claim of entitlement to service connection for a dental disability will be reconsidered.  38 C.F.R. § 3.156(c) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2017).  

In September 2002, VA determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a dental disability.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 2002.  He did not submit a timely notice of disagreement with the decision.  

In April 2004, VA determined that new and material evidence had not been received to reopen claims of entitlement to service connection for hypertension and an anxiety disorder and denied service connection for a depressive disability.  The Veteran was informed in writing of the adverse determinations and his appellate rights in May 2004.  He did not submit a notice of disagreement with the decisions.  

In July 2010 and August 2010, the Veteran sought to reopen claims of entitlement to service connection for hypertension, an anxiety disorder, a depressive disorder, and a dental disability.  In August 2010, the report of a March 1985 Army Reserve National Guard physical evaluation conducted for the Veteran's appointment as a second lieutenant was received.  The additional relevant service medical record was not previously of record.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether those records mention the Veteran by name; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c) (2017)

VA's receipt of an additional relevant service medical record following the September 2002 and April 2004 rating decisions mandates that the claims of service connection for hypertension, an anxiety disability, a depressive disability, and a dental disability be reconsidered.  38 C.F.R. § 3.156(c) (2017).  The issues are addressed below in the Remand portion of this decision.  








ORDER

Because of the receipt of an additional relevant service medical record, the issue of entitlement to service connection for hypertension is to be reconsidered.  

Because of the receipt of an additional relevant service medical record, the issue of entitlement to service connection for an anxiety disorder is to be reconsidered.  

Because of the receipt of an additional relevant service medical record, the issue of entitlement to service connection for a depressive disorder is to be reconsidered.  

Because of the receipt of an additional relevant service medical record, the issue of entitlement to service connection for a dental disability is to be reconsidered.  


REMAND

The Veteran asserts that service connection for the claimed disabilities is warranted as the disabilities were either initially manifested in or otherwise originated during active service.  

In August 2010, the report of a March 1985 Army Reserve National Guard physical evaluation conducted for the Veteran's appointment as a second lieutenant was received into the record.  The Veteran's periods of active duty, active duty for training, and inactive duty for training with the Army Reserve National Guard have not been verified and all service medical documentation associated with any such duty has not been requested for association with the record.  

VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or the appropriate service entity and request verification of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve National Guard and forward all available service medical and personnel records associated with the Veteran's service for incorporation into the record.  

2.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


